DAVIDSON, P. J.
Appellant was convicted of assault to murder and given two years in the penitentiary.
It is contended that the judgment ought not to be permitted to stand, because it is contrary to the law and the evidence, and is not based upon evidence adduced' upon the trial, nor supported by the testimony. Without the statement of facts, which is not sent up with the record, we are unable to revise the question raised.
This being the only question presented, the judgment will be affirmed.

©=»For otter cases see same topic and KEY-NUMBER In all Key-Numbered Digests and Indexes